           Case 1:17-cr-00248-VSB Document 201 Filed 07/15/19 Page 1 of 4

                                                                           Smith Villazor LLP
                                                                           250 West 55th Street, 30th Floor
                                                                           New York, New York 10019
                                                                           www.smithvillazor.com

                                                                           Patrick J. Smith
                                                                           patrick.smith@smithvillazor.com
                                                                           T 212.582.4400


    SMITH           I   VIL LAZOR

July 15, 2019


VIA ECF

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Michael Mendlowitz, S2 17-cr-0248 (VSB)

Dear Judge Broderick:

        We write with respect to the upcoming sentencing of co-defendant, Richard Hart, and to
address the position that the government is taking with respect to the loss caused by the offense.
See Government’s Sentencing Memorandum at 4-6. As Your Honor knows from Mr.
Mendlowitz’s trial, the government did not seek to prove up loss and the evidentiary record
presents an insufficient basis to draw any conclusion about loss beyond, arguably, the handful of
merchant accounts referenced during the trial. Given that Hart’s plea agreement stipulates to a
loss amount greater than $9,500,000 but not more than $25,000,000, Hart, understandably, is not
in a position to challenge the government’s proffered methodology.

        We submit that the government’s proffered methodology lacks any evidentiary basis of
which we are aware, is wrong in its basic approach, and is contrary to industry experience with
respect to merchant portfolios consisting of largely smaller merchants or online merchants charged
under a tiered pricing model. The government’s explanation of how it estimates loss is therefore
unreliable and the Court should give it no weight.

        The government’s purported loss amount is “based on a reasonable estimate of the
difference between the amounts victims paid CPS during Hart’s tenure at the company and the fair
market value of the payment-processing services those victims received from CPS.”1
Government’s Sentencing Memorandum at 5. The government determined the fair market value
by “consulting” with representatives from EVO, and reports that “[a]ccording to an EVO
1
 The government appears to treat all revenue as attributable to Hart whether or not such revenue was derived from
merchants that were signed up by Hart or the sales team he managed. This oversimplification is consistent with its
approach to loss in this case.
         Case 1:17-cr-00248-VSB Document 201 Filed 07/15/19 Page 2 of 4
Hon. Vernon S. Broderick                                                      July 15, 2019
Page Two

representative,” other (unidentified) EVO affiliates charged less than 3% for processing services.
Id. at 5. The government then took CPS’s total processing volume (after backing out revenue
derived from American Express transactions) and considers amounts over and above the supposed
“fair market value” to be fraud loss. Id. at 5-6.

       Through this methodology, which is not attributed to a finding in Hart’s PSR, the
government arrives at a loss amount of approximately $17 million, which yields a Guidelines range
above the statutory maximum sentence for the offense to which Hart pled. Id. at 6. However, the
government invites the Court to consider the loss amount as a justification to impose the maximum
sentence. Id. at 8.

        The government’s approach to loss is divorced from reality. It wrongly assumes that every
merchant in the portfolio was affected by the alleged scheme; that all of the revenue generated
from each merchant account should be considered and be incorporated into its formula to calculate
loss; and that an unattributed, off-the-record statement from an unidentified EVO employee that
the round number of 3.0% should be taken as the dispositive benchmark for the fair market value
of processing services.

        We assume that the government will advance a similar methodology with respect to Mr.
Mendlowitz, and we will address the issues with the methodology in full at the appropriate time.
That said, because Hart is a co-defendant and the Court’s consideration of this issue as it relates to
Hart stands to bear on Mr. Mendlowitz, we think it is appropriate to briefly address the most
significant issues with the government’s methodology here.

       First,
       - --   the government’s methodology is highly problematic because it treats all processing
revenue (other than AMEX revenue) as tainted by fraud. We would ask the Court to consider the
following in this respect.

        Inclusion of all customers. The government’s overly simplistic methodology assumes,
without any basis, that every customer was defrauded. Every dollar of processing revenue, from
every customer, goes into the “denominator.” We know that the government has not done any
systematic or statistically significant analysis to determine whether and which customers were
billed rates and fees higher than what was disclosed in written materials. The methodology
foregoes any such effort and simply assumes that all customers were defrauded. As but one
specific example of why this methodology is untenable, it stands in direct contradiction to a key
theme the government advanced at trial, which is that Mr. Mendlowitz did not defraud his “friends
and family” or “platinum” customers. The government’s position is that those merchants were not
defrauded, yet counts revenue derived from those merchants in its analysis.

        Not only that, the methodology assumes that all customers were impacted the same way.
It was clear at trial that not all merchant accounts were impacted similarly. This approach not only
includes all merchant accounts, but treats them all the same. This is unreliable and inconsistent
with evidence in the record.

        Disregard for written disclosure. The government’s approach completely ignores
written disclosures. Under the government’s methodology, even rates and fees charged according


                                                  2
           Case 1:17-cr-00248-VSB Document 201 Filed 07/15/19 Page 3 of 4
Hon. Vernon S. Broderick                                                                  July 15, 2019
Page Three

to a signed merchant agreement are treated as fraud loss. In other words, any amount over 3.0%
is fraud, even if the customer agreed to pay it. That is not appropriate and not supported by the
record, where there was near unanimous agreement for the unremarkable proposition that a rate or
fee was valid if disclosed on an application.

        With respect to these two related issues, it is no answer to point to the allegedly fraudulent
sales pitch. We know that the government has listened to an infinitesimal fraction of the sales calls
it seized from CPS, and at trial, offered only a handful of those calls as evidence. There is no basis
to find that the entire portfolio of customers was defrauded through the sales pitch (a dubious
premise to begin with in light of the subsequent written disclosures, which the evidence shows
customers read and assented to).

         Second, the government’s “fair value” amount may as well be plucked out of thin air. With
no explanation or detail other than that the number comes from EVO, the government says that
fair value for processing services is 3.0%. No detail is provided about the precise source of that
number, and thus the Court has no information upon which to consider its accuracy. Even if 3.0%
were accurate, no context is provided such that the Court could consider whether it provides an
apples-to-apples comparison for CPS, which the government knows serviced a large percentage
of small, risky, startup businesses. 2 Further, there appears to have been no consideration given to
the fact that low-processing or non-processing merchants, if charged fixed fees (like an annual PCI
or IRS fee), would skew an average processing rate significantly higher. No information is
provided to evaluate whether the fair value figure accounts for this type of nuance, and it does not
appear to. Rather, it is a blunt instrument used solely for convenience. True as it may be that a
district court need only make a “reasonable estimate” of loss, certainly the Court must require
more of the government than this.

        More to the point, putting aside the government’s unprincipled approach, and the fact that
it does not take into account any differences in merchant base or business model, the 3.0% figure
is not a reasonable estimate for these purposes. Large processing providers used by millions of
merchants, such as Stripe and PayPal currently charge rates over 3.0%. Stripe, for instance,
charges a flat rate of 2.9% plus 30 cents. Stripe, Inc., https://stripe.com/pricing (last visited July
15, 2019). On a $30 ticket, for example, Stripe’s processing services cost 3.9%, almost a full
percentage point above the government’s so-called fair market value. And, this is years after the
indictment period, despite the fact that processing costs would naturally tend to go down over time
as the industry becomes more crowded and competitive, and technological advances increase
options and efficiency.

        The importance of this number cannot be understated. Consider that if instead the
government chose 3.5% as the fair market value for processing services, Hart’s loss amount, all
else being equal, would decrease from approximately $17 million to approximately $12.9 million.
This difference is significant.

        Given the obvious issues with the government’s approach to loss, the Court should afford
little weight to the government’s loss calculation in connection with Hart’s sentencing. Mr.

2
  It is also worth noting that in an apparent desire to ramp up sentencing exposure, the government has reduced the
fair market value of processing services to 3%, down from 4%, which was its position during plea discussions.

                                                          3
         Case 1:17-cr-00248-VSB Document 201 Filed 07/15/19 Page 4 of 4
Hon. Vernon S. Broderick                                               July 15, 2019
Page Four

Mendlowitz will be prepared to address these issues in more detail assuming the government
adopts a similar approach as part of his sentencing proceedings.




                                                Respectfully submitted,

                                                /s/ Patrick J. Smith

                                                Patrick J. Smith
                                                Smith Villazor LLP




                                            4
